Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 07/15/2022.
Claims 1, 3-4, 6-8, 13, 15, 18, and 20-29 are pending and have been examined.
Claims 1, 3-4, 6-8, 13, 15, 18, and 20-29 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-8, 13, 15, 18, and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-16 of U.S. Patent No. 10698947. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are at best obvious variations. Looking to independent claims, both the application and patent have a creating, receiving, and sending steps with a use of generic identifiers. If further explanation is required, Examiner will provide a more detailed explanation in the next action.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.
112 rejection is withdrawn in view of amendments and arguments.
Applicant argues that “common name” and “real-time” is not taught.
Examiner respectfully submits that the limitations are taught.
McIntosh teaches using a format that includes common name scheme to identifiers. (McIntosh [0055-0059: “When the web server presents content at the URL included in the link, the web server dynamically generates interactive elements of the content to preserve the token-based information to further identify the user in the event that the user interacts with the content.” Where the token-based information, or “sessid” is a common name common to all tags.]; [0020: “For example, the URL of http://www.uspto.gov/index.php?sessid=18393 includes the following parts: [0021] Scheme Name: http:/ [0022] Server Name: www [0023] Domain Name: uspto.gov [0024] Address: index.php [0025] Query String: sessid=18393 [0026] Port: 80 (implied).” Where all information common to the tag may be interpreted as a common name as claimed.]). The common “scheme name” includes various values such as query string, server name, domain name, address, session id, etc. The values of the variables may change, but the variable names such as session id is constant. Therefore, these are examples of a common name. The use of common name is a very common technique. Please review reference Gordon that is cited in the conclusion section of the rejection below.
Also, these tags and identifiers are always created in real-time, or when they are executed.
Therefore, each and every limitation is taught by the cited references similarly as found in below rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 13, 15, 18, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh et al. (US 20140143337; McIntosh hereinafter) and further in view of Ravi (US 20150334158).
As per claim 1, McIntosh discloses A method comprising:
creating an identification tag configured to identify visit to an electronic location from a user deice of a user, wherein the identification tag is imperceptible to the user but identifiable by an electronic device  and wherein the identification tag comprises: an image having color components, and a unique identification number associated with the user, [the unique identification number being derived from color values associated with the color components of the image] (McIntosh [0054: “In an exemplary embodiment, the website at the destination URL may use the token passed in the destination URL to identify a user session and create a locally stored tracking object associated with the user. Locally stored tracking objects may include, but are not limited to, standard HTTP cookies, local shared objects, Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.”]),;
creating a generic identifier, wherein the generic identifier: [(1) comprises a common name associated with a plurality of identification tags (McIntosh [0055-0059: “When the web server presents content at the URL included in the link, the web server dynamically generates interactive elements of the content to preserve the token-based information to further identify the user in the event that the user interacts with the content.” Where the token-based information, or “sessid” is a common name common to all tags.]; [0020: “For example, the URL of http://www.uspto.gov/index.php?sessid=18393 includes the following parts: [0021] Scheme Name: http:/ [0022] Server Name: www [0023] Domain Name: uspto.gov [0024] Address: index.php [0025] Query String: sessid=18393 [0026] Port: 80 (implied).” Where all information common to the tag may be interpreted as a common name as claimed.]), and (2) is searchable within an image cache of the user device to identify the plurality of identification tags associated with the common name] (McIntosh [0016: "In at least one embodiment of the present disclosure, the list of recipients is obtained from a database of information which stores customer and/or potential customer information. In such an embodiment, the database may include certain demographic information about such customers and/or potential customers."]), and wherein creating the generic identifier comprises associating the common name with the plurality of identification tags as the plurality of identification tags are created in real-time responsive to receiving an image request from the user device (McIntosh [0058-0059: “In this example, the web server will generate the link to include the token-based information to identify the user in the event that the user clicks the link. In basic HTMl, this link may be presented as the following: [0057] &lt;a href=http://www.uspto.gov/About.html?sessid=hA8nV&gt;About Us&lt;/a&gt;”]);
receiving an indication of the visit to the electronic location from the user device (McIntosh [0014-0016: All explain tracking user visit.]); 
and [providing the identification tag and generic identifier] to the user device for storage (McIntosh [0082: Describes use of cookie or locally stored tracking object. The tag is the identifying information stored in the tracking object.]).
Even though McIntosh teaches user id tags and sending tracking objects to user device, it does not explicitly teach, however, Ravi in an analogous art teaches: 
sending the user identification tag (Ravi [0017: “In some embodiments, executable software is stored on the communications network access device and executable on demand, wherein the software is operative with the communications network access device to cause the network access device to receive identification information associated with a RGB string and store the identification information on the network access device.”]);
the unique identification number being derived from color values associated with the color components of the image (Ravi [0009: “or example, a designated portion of a user's browser content displayed on a screen may include a binary or hexadecimal number embedded in the RGB code. In this manner a User's browser may be uniquely identified without the use of a cookie.”]; [0009: “The encoding may include a portion of the website content transmitted with a numeric value represented in the data stream containing Red Green and Blue (RGB) pixel values.”]); and common to a plurality of identification tags, and searchable within an image cache of the user device to identify the plurality of identification tags (Ravi [0049: “A typical RGB color selector in graphic software ranges from 0 to 255 and Hexadecimal 8-bit RGB representations of the main 125 colors.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the sending of tracking object to client from Ravi into the tracking method of McIntosh to produce an expected result of tracking users while sending tracking objects to client devices. The modification would be obvious because one of ordinary skill in the art would be motivated to provide targeted information by tracking user activity.

As per claim 3, rejection for claim 1 is incorporated and further Ravi discloses The method of claim 1, wherein the identification tag is created prior to receiving the indication of the visit to the electronic location from the user device (Ravi [0017: “In some embodiments, executable software is stored on the communications network access device and executable on demand, wherein the software is operative with the communications network access device to cause the network access device to receive identification information associated with a RGB string and store the identification information on the network access device.” Where tag is already created and then sent to the client since the information is already stored on the server.]).

As per claim 4, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein the electronic location is one of a web page, email, text message, and application download (McIntosh [0017: “As such, in at least one embodiment of the present disclosure, the method 100 enables an enterprise to track activity, sales, clicks, opens, reads, web page views, and any other activity associated with the start of the marketing campaign.”]).

As per claim 6, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein providing the identification tag and the generic identifier to the user device for storage comprises sending the identification tag and the generic identifier to the user device for storage in the image cache of the user device (McIntosh [0054]; and Ravi [0022: “The method may include embodiments wherein an encoded RGB string includes an image, a number, an alphanumeric value, a hash tag, a barcode, universally unique identifier, a code based upon time date and location, a code based upon a type of user device or other mechanism.”]).

As per claim 7, rejection for claim 1 is incorporated and further Ravi discloses The method of claim 1, wherein the image includes an [alpha (A) value that makes the image invisible or transparent] to the user (Ravi [0035: Where color scheme is disclosed.]).
Even though Ravi teaches using RBG colors, it does not explicitly teach alpha (A) value that makes the image invisible or transparent. However, examiner takes official notice that using such a coloring scheme with opacity is obvious in view of prior art1. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to modify Ravi’s teaching of using digital images by allowing the images to also include opacity. The modification would be obvious because one of ordinary skill in the art would be motivated to use tracking images that are not distracting to users.

As per claim 8, McIntosh discloses A method comprising:
[reviewing data in a memory of a user device] of a user, wherein the memory is an image cache of the user device (McIntosh [0054: Cache]);
identifying a plurality of identification tags, wherein identifying the plurality of identification tags comprises searching within the image cache of the user device for a generic identifier that comprises a common name that is associated with the plurality of identification tags McIntosh [0055-0059: “When the web server presents content at the URL included in the link, the web server dynamically generates interactive elements of the content to preserve the token-based information to further identify the user in the event that the user interacts with the content.” Where the token-based information, or “sessid” is a common name common to all tags.]; [0020: “For example, the URL of http://www.uspto.gov/index.php?sessid=18393 includes the following parts: [0021] Scheme Name: http:/ [0022] Server Name: www [0023] Domain Name: uspto.gov [0024] Address: index.php [0025] Query String: sessid=18393 [0026] Port: 80 (implied).” Where all information common to the tag may be interpreted as a common name as claimed.]) as the plurality of identification tags are created in real-time responsive to receiving an image request from the user device (McIntosh [0054: Cache]; [0016: "In at least one embodiment of the present disclosure, the list of recipients is obtained from a database of information which stores customer and/or potential customer information. In such an embodiment, the database may include certain demographic information about such customers and/or potential customers."]; [0054: “Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.” Emphasis added.]); 
identifying, from among the plurality of identification tags, an individual identification tag configured to identify a visit to an electronic location from the user device (McIntosh [0058-0059: “In this example, the web server will generate the link to include the token-based information to identify the user in the event that the user clicks the link. In basic HTMl, this link may be presented as the following: [0057] &lt;a href=http://www.uspto.gov/About.html?sessid=hA8nV&gt;About Us&lt;/a&gt;”]), wherein the individual identification tag is imperceptible to the user but identifiable by an electronic device, and wherein the individual identification tag comprises: [(1) a pixel having color components], and (2) a unique identification number associated with the user, the [unique identification number being derived from color values associated with the color components of the pixel] (McIntosh [0054: “In an exemplary embodiment, the website at the destination URL may use the token passed in the destination URL to identify a user session and create a locally stored tracking object associated with the user. Locally stored tracking objects may include, but are not limited to, standard HTTP cookies, local shared objects, Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.”]);
and identifying the user based on the associated unique identification number (McIntosh [0082: Describes use of cookie or locally stored tracking object. The tag is the identifying information stored in the tracking object.]).
Even though McIntosh teaches user id tags and sending tracking objects to user device, it does not explicitly teach reviewing data in a memory of the user device. However, Ravi in an analogous art teaches reviewing data in a memory of the user device (Ravi [0017: “In some embodiments, executable software is stored on the communications network access device and executable on demand, wherein the software is operative with the communications network access device to cause the network access device to receive identification information associated with a RGB string and store the identification information on the network access device.”]);
a pixel having color components and unique identification number being derived from color values associated with the color components of the pixel (Ravi [0009: “or example, a designated portion of a user's browser content displayed on a screen may include a binary or hexadecimal number embedded in the RGB code. In this manner a User's browser may be uniquely identified without the use of a cookie.”]; [0049: “A typical RGB color selector in graphic software ranges from 0 to 255 and Hexadecimal 8-bit RGB representations of the main 125 colors.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the sending of tracking object to client from Ravi into the tracking method of McIntosh to produce an expected result of tracking users while sending tracking objects to client devices. The modification would be obvious because one of ordinary skill in the art would be motivated to provide targeted information by tracking user activity.

As per claim 13, rejection for claim 8 is incorporated and further McIntosh discloses The method of claim 8, wherein the step of identifying the user includes determining user information provided by the user device and associating the user information with the unique identification number (McIntosh [0016: "In at least one embodiment of the present disclosure, the list of recipients is obtained from a database of information which stores customer and/or potential customer information. In such an embodiment, the database may include certain demographic information about such customers and/or potential customers."]).

As per claim 15, McIntosh discloses An apparatus comprising:
one or more processors;
a non-transitory computer readable storage medium configured to provide processor-executable instructions to the one or more processors, wherein the processor executable instructions are adapted to cause the one or more processors to: (McIntosh [0014-0016: All explain tracking user visit.]);
review data in a memory of a user device of a user, wherein the memory is an image cache of the user device: identify a plurality of identification tags, wherein identifying the plurality of identification tags (McIntosh [0054: Cache]; [0016: "In at least one embodiment of the present disclosure, the list of recipients is obtained from a database of information which stores customer and/or potential customer information. In such an embodiment, the database may include certain demographic information about such customers and/or potential customers."]; [0054: “Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.” Emphasis added.]) comprises searching within the image cache of the user device for a generic identifier that comprises a common name that is associated with the plurality of identification tags McIntosh [0055-0059: “When the web server presents content at the URL included in the link, the web server dynamically generates interactive elements of the content to preserve the token-based information to further identify the user in the event that the user interacts with the content.” Where the token-based information, or “sessid” is a common name common to all tags.]; [0020: “For example, the URL of http://www.uspto.gov/index.php?sessid=18393 includes the following parts: [0021] Scheme Name: http:/ [0022] Server Name: www [0023] Domain Name: uspto.gov [0024] Address: index.php [0025] Query String: sessid=18393 [0026] Port: 80 (implied).” Where all information common to the tag may be interpreted as a common name as claimed.]) as the plurality of identification tags are created in real-time responsive to receiving n image request form the user device (McIntosh [0058-0059: “In this example, the web server will generate the link to include the token-based information to identify the user in the event that the user clicks the link. In basic HTMl, this link may be presented as the following: [0057] &lt;a href=http://www.uspto.gov/About.html?sessid=hA8nV&gt;About Us&lt;/a&gt;”]); 
identify, from among the plurality of identification tags, an individual identification tag configured to identify a visit to an electronic location from the user device, wherein the individual identification tag is imperceptible to the user but identifiable by an electronic device, and wherein the individual identification tag comprises: [(1) an image having color components], and (2) a unique identification number associated with the user, [the unique identification number being derived from color values associated with the color components of the image] (McIntosh [0054: “In an exemplary embodiment, the website at the destination URL may use the token passed in the destination URL to identify a user session and create a locally stored tracking object associated with the user. Locally stored tracking objects may include, but are not limited to, standard HTTP cookies, local shared objects, Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.”]); and identify the user based on the associated unique identification number(McIntosh [0082: Describes use of cookie or locally stored tracking object. The tag is the identifying information stored in the tracking object.]).
Even though McIntosh teaches user id tags and sending tracking objects to user device, it does not explicitly teach receive, via a network, a user identification tag from the user device. However, Ravi in an analogous art teaches receive, via a network, a user identification tag from the user device (Ravi [0017: “In some embodiments, executable software is stored on the communications network access device and executable on demand, wherein the software is operative with the communications network access device to cause the network access device to receive identification information associated with a RGB string and store the identification information on the network access device.”]) an image having color components and the unique identification number being derived from color values associated with the color components of the image (Ravi [0009: “or example, a designated portion of a user's browser content displayed on a screen may include a binary or hexadecimal number embedded in the RGB code. In this manner a User's browser may be uniquely identified without the use of a cookie.”]; [0009: “The encoding may include a portion of the website content transmitted with a numeric value represented in the data stream containing Red Green and Blue (RGB) pixel values.”]; [0009: “or example, a designated portion of a user's browser content displayed on a screen may include a binary or hexadecimal number embedded in the RGB code. In this manner a User's browser may be uniquely identified without the use of a cookie.”]; [0049: “A typical RGB color selector in graphic software ranges from 0 to 255 and Hexadecimal 8-bit RGB representations of the main 125 colors.”]). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the sending of tracking object to client from Ravi into the tracking method of McIntosh to produce an expected result of tracking users while sending tracking objects to client devices. The modification would be obvious because one of ordinary skill in the art would be motivated to provide targeted information by tracking user activity.

As per claim 18, rejection for claim 15 is incorporated and further Ravi discloses The apparatus of claim 15, wherein the image includes an alpha (A) that makes the image invisible or transparent to the user (Ravi [0035: Where color scheme is disclosed.]).
Even though Ravi teaches using RBG colors, it does not explicitly teach alpha (A) that makes the image invisible or transparent. However, examiner takes official notice that using such a coloring scheme with opacity is obvious in view of prior art2. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to modify Ravi’s teaching of using digital images by allowing the images to also include opacity. The modification would be obvious because one of ordinary skill in the art would be motivated to use tracking images that are not distracting to users.

As per claim 20, rejection for claim 15 is incorporated and further McIntosh discloses The apparatus of claim 15, wherein the processor executable instructions are further adapted to cause the processor to determine user information provided by the user device and associate the user information with the user identification number (McIntosh [0016: "In at least one embodiment of the present disclosure, the list of recipients is obtained from a database of information which stores customer and/or potential customer information. In such an embodiment, the database may include certain demographic information about such customers and/or potential customers."]).

As per claim 21, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, further comprising: identifying the identification tag in a memory of the user device; determining the unique identification number; and upon determining the unique identification number, associating the user with the identification tag (Ravi [0009: “or example, a designated portion of a user's browser content displayed on a screen may include a binary or hexadecimal number embedded in the RGB code. In this manner a User's browser may be uniquely identified without the use of a cookie.”]; [0009: “The encoding may include a portion of the website content transmitted with a numeric value represented in the data stream containing Red Green and Blue (RGB) pixel values.”]).

As per claim 22, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein creating the identification tag occurs during the visit to the electronic location from the user device (McIntosh [0014: “As shown in the method 100 disclosed in FIG. 1A, in at least one embodiment of the present disclosure, to generate shortened individualized URLs and subsequently track activity associated therewith, the steps of obtaining a list of recipients or users in step 101, generating individualized URL for each recipient in step 102, sending a communication to each user with an individualized shortened URL in step 103, the user visiting the individualized shortened URL in step 104, referring the user to the appropriate destination in step 105, tracking user activity in step 106, and reporting user activity in step 107 are disclosed.”]).

As per claim 23, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein creating the identification tag occurs prior to the visit to the electronic location from the user device (McIntosh [0054: “In an exemplary embodiment, the website at the destination URL may use the token passed in the destination URL to identify a user session and create a locally stored tracking object associated with the user. Locally stored tracking objects may include, but are not limited to, standard HTTP cookies, local shared objects, Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.”]j where cookies are stored locally.).

As per claim 24, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, further comprising: identifying the generic identifier in a memory of the user device (McIntosh [0054: “In an exemplary embodiment, the website at the destination URL may use the token passed in the destination URL to identify a user session and create a locally stored tracking object associated with the user. Locally stored tracking objects may include, but are not limited to, standard HTTP cookies, local shared objects, Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.”]).

As per claim 25, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein the color values are red / green / blue (RGB) values (McIntosh [0054: “In an exemplary embodiment, the website at the destination URL may use the token passed in the destination URL to identify a user session and create a locally stored tracking object associated with the user. Locally stored tracking objects may include, but are not limited to, standard HTTP cookies, local shared objects, Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.”]).

As per claim 26, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein the color values are cyan / magenta / yellow / black (CMYK) values (McIntosh [0054: “In an exemplary embodiment, the website at the destination URL may use the token passed in the destination URL to identify a user session and create a locally stored tracking object associated with the user. Locally stored tracking objects may include, but are not limited to, standard HTTP cookies, local shared objects, Silverlight isolated storage, storing cookies in RGB values of auto-generated, force-cached PNGs using HTML5, web history cookies, HTTP ETag cookies, Web cache cookies, caching through the windows.name parameter, Internet Explorer UserData storage, and various HTML5 storage objects.”]).
McIntosh and Ravi teaches using RBG and does not explicitly teach CMYK. However, Examiner takes official notice that modifying the invention to include CMYK is merely obvious in view of the prior art and the state of the art. Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to modify the RBG standard to include CMYK. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of uniquely identifying multiple people using increased color schemes to generate unique numbers similar to Ravi.

As per claim 27, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein the generic identifier is a common name given to the plurality of identification tags (Ravi [0049: “A typical RGB color selector in graphic software ranges from 0 to 255 and Hexadecimal 8-bit RGB representations of the main 125 colors.”]).

As per claim 28, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein the generic identifier is a common alpha (A) value assigned to the plurality of identification tags (Ravi [0049: “A typical RGB color selector in graphic software ranges from 0 to 255 and Hexadecimal 8-bit RGB representations of the main 125 colors.”]).

As per claim 29, rejection for claim 1 is incorporated and further McIntosh discloses The method of claim 1, wherein the generic identifier is a common HTML element associated with the plurality of identification tags (Ravi [0049: “A typical RGB color selector in graphic software ranges from 0 to 255 and Hexadecimal 8-bit RGB representations of the main 125 colors.”]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffman (“Learn How Websites Are Tracking You Online”) - describing opaque image.
Gordon (US 20170323158) – Describing naming convention that uses common name for items to track.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 09/10/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156                                                                                                                                                                                           

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hoffman (“Learn How Websites Are Tracking You Online”, page 2 describing opaque image)
        2 Hoffman (“Learn How Websites Are Tracking You Online”, page 2 describing opaque image)